Citation Nr: 1110971	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to in-service exposure to herbicides.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability. 

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a cervical spine disability, with right C5-C6 radiculopathy. 

4.  Entitlement to service connection for a thoracic spine disability.

5.  Entitlement to service connection for a left shoulder disability. 

6.  Entitlement to service connection for a left leg disability. 

7.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

8.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1970 and verified periods of active duty for training (ACDUTRA) from May 10, 1986 to May 18, 1986, March 7, 1987 to March 31, 1987, and on September 12, 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia denied service connection for PTSD (also claimed as depression) and for left leg and left shoulder disabilities, and determined that new and material evidence had not been received to reopen the Veteran's claims for service connection for a lumbar spine disability and a cervical spine disability with right C5-C6 radiculopathy.  [In the September 2007 statement of the case, the RO explained that it would now consider the Veteran's spine claim to include all segments of his spine.  As a disability of his thoracic spine, however, was not previously and finally denied by the RO, that portion of the Veteran's appeal remains in de novo status.]  Further, the current appeal arises from a November 2008 rating action in which the RO denied service connection for diabetes mellitus and prostate cancer, to include both as secondary to in-service exposure to herbicides. 

In October 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Acting Veterans Law Judge.  A copy of the transcript of the hearing has been associated with the Veteran's claims folder. 

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for a lumbar spine disability and a cervical spine disability with right C5-C6 radiculopathy has been received.  Thus, to this extent, the Veteran's appeal as to these issues is being granted.  The de novo claims for service connection for a lumbar and cervical spine disability with C5-C6 radiculopathy, together with the Veteran's claims of entitlement to service connection for a thoracic spine disability, a left shoulder disability, a left leg disability, a psychiatric disorder, and type II diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304. 


FINDINGS OF FACT

1.  At no time during the current appeal period has prostate cancer been shown.

2.  In an unappealed rating action dated in March 1992, the RO denied service connection for residuals of a low back injury and for neck pain with right C5-C6 radiculopathy.

3.  Additional evidence received since the March 1992 rating action is neither cumulative nor redundant, and raises the possibility of substantiating the claims for service connection for a lumbar spine disability and a cervical spine disability with right C5-C6 radiculopathy. 


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The March 1992 rating action, which denied service connection for residuals of a low back injury and for neck pain with right C5-C6 radiculopathy, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence having been received, the claim for service connection for a cervical spine disability with right C5-C6 radiculopathy is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in November 2007.  This correspondence informed the Veteran of what information and evidence was required to substantiate his claim for service connection for prostate cancer and of his and VA's respective duties for obtaining such information and evidence.  The November 2007 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

As alluded to immediately above, the VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim for service connection for prostate cancer, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private treatment records, VA examination reports, and records from the Social Security Administration (SSA).  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Board observes that the Veteran has not been accorded a VA compensation and pension examination with regard to his prostate cancer claim and that a medical opinion regarding the etiology of this claimed disability has not been obtained. However, for reasons explained immediately below, such an examination and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As will be discussed below, the Veteran has not been diagnosed with prostate cancer.  In this regard, the Board notes that, while a May 2004 VA outpatient treatment record documents an elevated PSA finding, it was noted at that time that "there are other causes of [such] elevation."  Indeed, a follow up examination in August 2004 revealed that the Veteran's prostate was normal, and a February 2006 VA Agent Orange examination found that the Veteran did not have prostate cancer.  Furthermore, during the October 2010 hearing, the Veteran testified that, while he has had elevated PSA tests, he has not been diagnosed with prostate cancer.  See the hearing transcript, page 26. 

Accordingly, McLendon element (1) has not been met.  In addition, based on the presence of the VA Agent Orange examination and the outpatient treatment records described above, the Board finds that McLendon element (4) has also not been met.  Thus, a VA medical examination is not required.  The circumstances presented in this case are distinguished from those set forth in Charles v. Principi, 16 Vet. App. 370 (2002), in which VA was required to obtain a nexus opinion when there was acoustic trauma in service and competent evidence of a current disability.  Here, there is absolutely no evidence of a current disability.  See 38 U.S.C.A. § 5107(a) (West 2002).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in October 2010 as detailed in the Introduction.  Accordingly, the Board concludes that the duties to notify and to assist the Veteran with respect to his claim for service connection for prostate cancer have been met.  

With respect to the Veteran's new and material claims, the Board need not address the adequacy of the April 2006 letter, or indeed whether VA has met its duty to assist the Veteran in the development of these issues.  This is so because, as will be discussed in further detail in the following decision, the Board finds that the additional evidence received since the prior final decision in March 1992 supports the grant of these new and material claims.  Accordingly, this portion of the Veteran's appeal is being granted.  As such, there can be no prejudice to the Veteran in the Board's proceeding to adjudicate the two new and material claims on appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

II. Prostate Cancer

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

With respect to the first Shedden element, at no time during the current appeal has the Veteran been diagnosed with a prostate cancer.  As alluded to above, a VA outpatient treatment record from May 2004 documents that the Veteran's PSA was slightly elevated.  It was specifically noted that "there are other causes of [such] elevation" and that the Veteran would be scheduled for a repeat test in three months.  A follow up examination in August 2004 revealed that the Veteran's prostate was normal. 

During a February 2006 VA Agent Orange examination, the Veteran indicated that he had been diagnosed with prosthetic carcinoma.  After performing a thorough examination of the Veteran, however, the VA examiner stated that, while an elevated prostate-specific antigen level was noted, prostatic carcinoma was not diagnosed.  Simply stated, the competent and credible evidence associated with the claims folder fails to demonstrate prostate cancer.  

Interestingly, and contrary to what he reported to the February 2006 VA examiner, the Veteran testified at the October 2010 hearing that, while he has had elevated PSA levels, he has never been diagnosed with prostate cancer.  See the October 2010 hearing transcript, page 26.  To the extent that the Veteran now contends that he has prostate cancer, any such statements offered in support of his claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Indeed, the evidence of record does not indicate that the Veteran has the necessary medical training or experience to diagnose a complex medical disability such as prostate cancer. 

In the absence of prostate cancer at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) & Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the first Shedden element has not been met, and the Veteran's claim fails on this basis alone.  In the absence of a claimed disability, there is no need to discuss the remaining two Shedden elements, including whether the presumption of herbicide exposure for veterans who served in Korea is applicable.  38 C.F.R. §§ 3.307 (a)(6)(iv) (2010). 

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for prostate cancer.  The benefit sought on appeal is accordingly denied.

III. New and Material Claims

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in February 2004, the claim will be adjudicated by applying the revised section 3.156, which provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, when the RO denied the Veteran's claims of entitlement to service connection for a low back disability and for a cervical spine disability with right C5-C6 radiculopathy in March 1992, the record contained the Veteran's service treatment records, records from the Army National Guard, VA treatment records, and a VA examination report.  Upon review of this evidence, the RO denied service connection for residuals of a lumbosacral strain noting that, while the Veteran injured his low back in September 1987, this was an acute injury because a flight physical conducted in February 1988 indicated that his spine was normal.  In denying the Veteran's claim of service connection for a cervical spine disability with C5-C6 radiculopathy, the RO stated that the evidence did not indicate that this disability was related to the Veteran's in-service low back injury as the first documented complaints of neck pain appeared two years after his in-service low back injury.  The Veteran was provided notice of the RO's denial and his appellate rights in a March 19, 1992 letter.  He did not initiate an appeal of that denial.  

Accordingly, the March 1992 rating action is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).  As explained above, the Veteran's claims may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence [i.e., after the March 1992 rating action] is new and material. 

The newly received evidence includes VA treatment records, statements from the Veteran, records from the Social Security Administration, private treatment records, statements from the Veteran's private physicians, the October 2010 hearing transcript, and the Veteran's service personnel records.

This newly received evidence includes several statements from the Veteran's private physicians which suggest that a nexus exists between his current lumbar and cervical spine disabilities and his military service.  Specifically, in a July 1989 statement (which was received by VA in February 2004), T.M.S., M.D., indicated that the "problems [the Veteran] is experiencing are due to the combination of the injury he incurred in 1987 and the heavy lifting he is required to do in fulfilling his job responsibilities."  In December 2010, Dr. T.M.S. indicated that the Veteran's neck and back pain symptoms began in 1987 when a safe fell on him.  Finally, in November 2010, F.B., M.D., indicated that the Veteran's chronic low back pain "could partially be due to the injury he received on September 14, 1987." 

This evidence is new in that it was not of record at the time of the March 1992 prior denial.  The evidence is also material because it raises the possibility of substantiating the underlying service connection claims.  Specifically, this new evidence tends to support the conclusion that the Veteran's September 1987 injury resulted in his currently diagnosed low back and cervical spine disabilities.  This evidence was not available at the time of the prior denial in March 1992.  

As noted above, the evidence received after the March 1992 rating action also includes the Veteran's service personnel records.  In this capacity the Board acknowledges that 38 C.F.R. § 3.156(c) provides: "Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claim, VA will reconsider the claim . . ."

In this case, while the additional service personnel records existed prior to the RO's March 1992 rating action, and were added to the Veteran's claims file in May 2008, they are not 'relevant' to the Veteran's claim as is required by the regulation.  Specifically, the Veteran's service personnel records detail the Veteran's record of assignments and location of service and do not address the claimed spine disabilities in any way.  These records do not relate to a previously unestablished fact and thus cannot be used to reconsider the Veteran's claim.

The Board has determined that new and material evidence sufficient to reopen the previously denied claims for service connection for a lumbar spine disability and for a cervical spine disability with C4-C5 radiculopathy has been received.  The Board grants this aspect of the Veteran's appeal.  The underlying claims for service connection for a lumbar spine disability and a cervical spine disability with right C5-C6 radiculopathy will be addressed in the Remand portion of this decision.  


ORDER

Entitlement to service connection for prostate cancer is denied. 

New and material evidence having been received, the claim of entitlement to service connection for lumbar spine disability, is reopened.  To this extent only, the appeal is allowed. 

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability, with right C5-C6 radiculopathy, is reopened.  To this extent only, the appeal is allowed. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.  

As an initial matter, the Board notes that the Veteran has testified that he has been receiving ongoing treatment for his claimed disabilities.  See October 2010 hearing transcript, pages 4, 5, 14, 26.  Specifically, the Veteran testified that he was receiving ongoing treatment at the Charleston VA Medical Center (VAMC), the Augusta VAMC, and a VA clinic in Savannah, Georgia and from his private physicians.  Currently, the most recent VA treatment records associated with the Veteran's claims folder are from July 2007, and the record does not include the treatment records from his private physicians.  These records must be obtained and associated with the Veteran's claims file.

Spine Disability(ies)

As described above, there is now of record evidence, in the form of statements from the Veteran's private physicians, which suggest that his current spine disabilities are the result of his in-service injury.  This evidence, while sufficient to reopen the lumbar and cervical spine disability claims, is not sufficient to allow the claims.  Specifically, the Board notes that the July 1989 and December 2010 statements from Dr. T.M.S. do not provide any rationale for his opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"]. 

Also, the November 2010 statement from Dr. F.B. states that the Veteran's lower back pain "could partially be due to the injuries he received on September 14, 1987."  The use of phrase "could partially" suggest that Dr. F.B.'s statement is speculative.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In addition to his reopened lumbar and cervical spine disability claims the Veteran is also seeking service connection for a thoracic spine disability.  In an October 1990 letter, received with the Veteran's February 2004 claim, M.P., M.D., indicated that the Veteran has severe osteophytosis of the thoracic vertebra.  As noted above, the record also includes medical statements which indicate that the Veteran's back disabilities are related to his in-service injury but are not sufficient to allow his claims.  Under these circumstances, a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

A Psychiatric Disorder, to Include PTSD

The evidence of record indicates that the Veteran has been diagnosed with PTSD, depression, a cognitive disorder, and dementia due to head trauma.  See VA treatment records dated August 2004, April 2006 and March 2004.  During the October 2010 hearing, the Veteran testified that he developed PTSD as a result of his military duties while stationed in Korea.  Specifically, the Veteran indicated that he was afraid that the jet fuel tanks located at Camp Casey would be shot at and would explode while he was there.  See the hearing transcript, page 15.  

In November 2010, Dr. F.B., indicated that the Veteran's depression "could partially be due to the injury he received" while on ACDUTRA.  As noted above, Dr. F.B.'s November 2010 statement uses speculative language and cannot be used to support the Veteran's claim.  See Obert and Tirpak, both supra.  

This issue presents certain medical questions which cannot be answered by the Board. See Colvin, supra.  These questions concern whether the Veteran's diagnosed PTSD is due to his fear of hostile military or terrorist activity while serving in Korea, and whether any of his other diagnosed psychiatric disabilities are related to his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Under these circumstances, a nexus opinion must be obtained.  See McLendon, supra.  See also 38 C.F.R. § 3.159(c)(4) (2010). 

Left Shoulder and Left Leg Disabilities

The record indicates that he Veteran has been diagnosed with osteoarthritis of the left shoulder and left knee.  See, e.g., June 2004 VA treatment record.  The Veteran has also complained that his left leg will give out and cause him to fall.  See an April 2006 VA treatment record.  The Veteran's service treatment records document that he complained of tingling in his left shoulder and leg following his September 1987 ACDUTRA injury.  See a January 1990 and September 1987 treatment record, respectively.  Under these circumstances, a nexus opinion must be obtained.  See McLendon, supra.  See also 38 C.F.R. § 3.159(c)(4) (2010) 

Diabetes Mellitus 

The Veteran claims to have been exposed to herbicides while serving in Korea.  During the October 2010 hearing, the Veteran testified that he was stationed at Camp Casey but witnessed helicopters spraying herbicides while working at Camp Kaiser.  See the hearing transcript, pages 17, 20.  

Effective February 24, 2011, VA extended the presumption of herbicide exposure to certain veterans who served in Korea.  Under the revised regulations a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).

The Veteran's service records indicate that he was stationed in Korea from April 10, 1968 through June 9, 1969 and assigned to Company A, 7th Supply and Transportation Battalion, 7th Infantry Division.  While the Veteran's period of service falls within the dates specified by 38 C.F.R. § 3.307 (a)(6)(iv), the Department of Defense has not determined that his unit operated near the DMZ or in an area where herbicides were applied.  

In an attempt to verify the Veteran's claims that he was exposed to herbicides while serving in Korea, the RO requested the U.S. Army and Joint Services Records Research Center (JSRRC) "furnish any documents showing [the Veteran's] exposure to herbicides."  In a September 2008 response, JSRRC indicated that there are no such records.  

The record also contains an e-mail request for verification of the Veteran's herbicide exposure.  In a November 2008 response, it was noted that "Camp Casey and Kaiser are both 10-15 miles away from the DMZ.  Additionally [Department of Defense] reports show that there was no helicopter spraying of [Agent Orange] on the DMZ.  It was sprayed with hand applicators by South Korean soldiers." 

During the October 2010 hearing, the Veteran indicated that he received stitches while at Camp Kaiser and that these treatment records could be used to determine when he visited this base.  See the hearing transcript, page 22.  In this capacity the Board notes that the Veteran received stitches under his left eye in February 1969.  This treatment record, however, originates from the emergency room of the 121 Evacuation Hospital and states that the Veteran was sutured elsewhere.  While the Veteran was not assigned to a unit identified by the Department of Defense as operated near the DMZ or in an area where herbicides were applied, the Veteran's testimony that he travelled to Camp Kaiser without his unit and witnessed the spraying of herbicides has not been investigated.  Under these circumstances the Board believes that an attempt should be made to verify the Veteran's whereabouts in February 1969 and if herbicides were sprayed at Camp Kaiser at that time.  [Of particular importance to the Board in this matter is the fact that medical evidence of record reflects a diagnosis of diabetes mellitus.]  



(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claims for service connection for a lumbar spine disorder and for a cervical spine disorder, with right C5-C6 radiculopathy.  

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non VA health care providers who have treated him for his spine disabilities, left shoulder disability, left leg disability, psychiatric disorder, and type II diabetes mellitus.  The AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Board is particularly interested in records of VA treatment rendered after July 2007.  All attempts to locate and obtain these records should be documented in the Veteran's claims folder.

3.  Appropriate action should be taken to verify through the National Personnel Records Center (NPRC), and/or any other appropriate repository of records, the Veteran's claim that he visited Camp Kaiser in Korea in February 1969 and witnessed the spraying of herbicides.  In this regard the RO/AOJ should attempt to obtain the daily log reports from his unit for this time period to corroborate his assertion that he was at Camp Kaiser during this period.  The RO/AOJ should also attempt to verify if herbicides were sprayed, or otherwise used, at Camp Kaiser in February 1969.  

4.  Following completion of the above, the Veteran should be scheduled for a VA orthopedic examination to determine the nature and etiology of all current cervical, thoracic and lumbosacral spine disabilities and any left shoulder and left leg disabilities clinically indicated.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All pertinent pathology found on evaluation should be annotated in the examination report.  

For any spine disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  Also, for any left shoulder or left leg disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise related to active duty.  Complete rationale for all opinions expressed should be provided.  

5.  Then Veteran should be scheduled for a VA psychiatric examination to determine the nature and etiology of all current psychiatric disabilities clinically indicated.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All pertinent pathology shown on evaluation should be noted in the examination report.  

The examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's claimed stressor of having fear of hostile military or of terrorist forces firing on fuel storage tanks located at Camp Casey in Korea is adequate to support a diagnosis of a PTSD.  In addition, the examiner should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not i.e., a 50 percent probability or greater, that any clinically indicated psychiatric disability other than PTSD had its clinical onset in service or is otherwise related to the Veteran's active duty or consistent with his claimed stressor of having fear of hostile military or of terrorist forces firing on fuel storage tanks located at Camp Casey in Korea.  

6.  Following completion of the above, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


